 

wAQE GEILE) RECEIVED

 

 

LL
APR 14 2021 UNITED STATES DISTRICT COURT United States Marshals Service
for'the District of Alaska

CLERK, U.S. DISTRICT COURT District of Alaska
ANCHORAGE, AK

UNITED STATES OF AMERICA )
) Case Number: 4:21-MJ-00040-SAO
= ) USMS - D/ALASKA - WARRANTS
FiD# VW62¢420
) WARRANT # 2/06-04/2-0590-2Z
) Entered NCIC_A“ 2
Entered APSIN

Removed NCIC
ARREST WARRANT ono oied APSIN

YAUNA MARIE TAYLOR
Defendant

 

 

 

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Yauna Marie Taylor

3

who is accused of an offense or violation based on the following document filed with the court:
C) Indictment CJ Superseding Indictment Ci Information (©) Superseding Information & Complaint

| Probation Violation Petition (Supervised Release Violation Petition O Violation Notice 1 Order of the Court

This offense is briefly described as follows:

21: 841(a)(1) and 846 Distribution of Heroin and Conspiracy to Distribute

Date: 4/12/21 By Lisa M. Hawk
Issuing officer's signature

City and state: Fairbanks, Alaska Brian D. Karth, Clerk of Cou

 

Return

 

 

This warrant was received on (date) Y- |2-2e2{ _, and the person was arrested on (date) OY-)]-2e21 p2l

at (city and state) FaQaans, Ale

Date: Qugsecr ALREADY Tre FENERALC Casfmdye

Arresting officer's signature

 

 

Printed name and title

 
